286 F.2d 429
61-1 USTC  P 9175
UNITED STATES of America, Appellant,v.SPARTA CERAMIC COMPANY, Appellee.SPARTA CERAMIC COMPANY, Appellant,v.UNITED STATES of America, Appellee.
Nos. 13838, 13839.
United States Court of Appeals Sixth Circuit.
Dec. 16, 1960.

1
Robert B. Hirsch, Washington, D.C., Henry J. Fox, Berge, Fox & Arent, Washington, D.C., John L. Cable, Lima, Ohio, on brief, for Sparta Ceramic Co.


2
James P. Turner, Department of Justice, Washington, D.C., Howard A. Heffron, Acting Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, Attorneys, Department of Justice, Washington, D.C., and Russell E. Ake, U.S. Atty., Cleveland, Ohio, on brief, for United States.


3
Before McALLISTER, Chief Judge, MILLER, Circuit Judge, and BROOKS, District Judge.

ORDER.

4
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised:


5
Now, therefore, it is ordered, adjudged and decreed, upon the authority of United States v. Cannelton Sewer Pipe Co., 364 U.S. 76, 80 S. Ct. 1581, 4 L. Ed. 2d 1581, that the judgment of the District Court be and is hereby reversed, 168 F. Supp. 401, and the case remanded with directions for such further proceedings as may be necessary to compute the taxpayer's depletion allowance on the basis of raw fire clay and shale in accordance with the applicable Treasury regulations.